Citation Nr: 0025971	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to March 
1949.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the Committee 
on Waivers and Compromises (Committee), from the Muskogee, 
Oklahoma, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his July 1997 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  
However, in correspondence received in December 1999, he 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDINGS OF FACT

1.  The RO awarded the veteran improved disability pension 
benefits in November 1988.

2.  The veteran failed to report income of $780 (for the time 
period of February 1993 to February 1994) to VA.

3.  In February 1997 the RO adjusted the veteran's pension 
award to include the $780 of unreported income for the period 
of February 1993 to February 1994; this action created an 
overpayment of $780.

4.  The veteran was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits, in the original amount of $780, would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be well grounded.  Moreover, it appears that all relevant 
facts have been properly developed to the extent possible, 
and that the case is ready for appellate consideration.  38 
U.S.C.A. § 5107(a).

The RO awarded the veteran pension benefits in November 1988 
and was advised by a letter dated in December 1988 that his 
rate of pension was directly related to his income, and that 
he should immediately advise VA of any change in his income.

The RO notified the veteran in April and June 1995 that it 
had information that the veteran had received income of 
$1,1046 (February 1992 to February 1993) in connection with 
winnings from a racehorse.  The veteran indicated that the 
horse actually belonged to his son, but had been registered 
in the veteran's name and had consequently been reported to 
the Internal Revenue Service (IRS) as income attributable to 
the veteran.  In a September 1995 statement, the veteran 
remarked that "I put the Racehorse in my name because my son 
is a convicted felon and cannot run in his name."  The 
veteran stated that he had not actually received any of the 
$1,104 but that the funds had gone to his son.  The veteran's 
son sent a letter to the RO that repeated the veteran's 
contentions.  In October 1995 the Committee granted the 
veteran an entitlement to waiver of recovery of the 
overpayment of improved disability pension benefits in the 
original amount of $1,104.

In September 1996 the RO notified the veteran that it had 
information that the veteran had received income of $780 
(February 1993 to February 1994) in connection with winnings 
from a racehorse.  The veteran once again indicated that the 
horse actually belonged to his son, but had been registered 
in the veteran's name and had consequently been reported to 
the IRS as income attributable to the veteran.  The veteran 
once again stated that he had not actually received any of 
the $780 but that the funds had gone to his son.  The 
veteran's son once again sent a letter to the RO repeating 
the veteran's contentions.

In February 1997 the RO adjusted the veteran's pension award 
to include the $780 of income from the racehorse winnings for 
the period of February 1993 to February 1994; this action 
created an overpayment of $780.  In April 1997 the Committee 
determined that the veteran was at fault in the creation of 
the debt and denied the veteran's March 1997 request for 
entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits in the original amount 
of $780.  The Committee stated that while the veteran had 
been given the benefit of the doubt and granted a waiver in 
October 1995, they could not allow the veteran to receive 
full benefits while the race horse income existed on his 
records.

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue.  Further, because the 
Board is satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  The question remaining is whether 
it would be against equity and good conscience for VA to 
require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of such an indebtedness 
under laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  38 C.F.R. § 
1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

As previously noted, the indebtedness at issue resulted from 
the veteran's willful and deliberate decision to register the 
race horse in his own name.  Due to the fact that a similar 
situation to the issue currently before the Board had 
occurred previously, the veteran was clearly on notice that 
he had a duty to notify VA of any income that was 
attributable to himself.  Under the circumstances, the Board 
is compelled to conclude that the veteran was at fault in the 
creation of the indebtedness.  In fact, the veteran's actions 
in this case are nearly tantamount to bad faith.  See 38 
C.F.R. § 1.965(b).

Notwithstanding the veteran's fault in the debt's creation, 
the more pressing question is whether its collection would 
subject him to economic hardship by depriving him of life's 
basic necessities.  The veteran contends that it would; 
however, the information submitted by the veteran does not 
support his contention.  On VA Form 4-5655, Financial Status 
Report, submitted by the veteran in March 1997, he indicated 
monthly net income of $1067 and monthly expenses of $1060.  
The veteran indicated that $200 of his monthly expenses was 
allocated for a dependent's college expenses and $170 was 
spent each month for a car payment.  The veteran's debt to 
the Government should be given no less deference than his 
private debts and obligations.  Given that the veteran's net 
monthly income exceeds his monthly expenses by approximately 
$370, when installment debts and the dependent's college 
expenses are excluded, it does not appear that collection of 
the indebtedness at issue would deprive him of life's basic 
necessities.  It follows that because the veteran has not 
demonstrated that it would not be an undue economic hardship 
for him to repay the indebtedness at issue, and because the 
veteran was at fault in the creation of the debt, it's 
collection would not violate the principles of equity and 
good conscience.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  He has not demonstrated that the purpose of this 
program, i.e., to compensate veterans for disabilities that 
detract from their employment potential, would be nullified 
if a portion of his disability compensation was withheld and 
applied to the recoupment of the indebtedness at issue.  
Moreover, there is no indication that the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the VA disability 
compensation program.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the veteran was unjustly enriched by 
his receipt of VA disability compensation benefits.  In this 
regard, the veteran's fault, coupled with his failure to 
demonstrate an inability to repay the indebtedness, overrides 
other equitable considerations.


ORDER

Waiver of the recovery of an overpayment improved pension 
benefits in the original amount of $780.00 is denied.




		
	BRUCE KANNEE	
      Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 1 -


